Citation Nr: 1437547	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1963 to September 1967. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which in part denied the Veteran's claim of entitlement to service connection for tinnitus.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his current tinnitus is related to his active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that he has tinnitus related to in-service noise exposure working on the flight line as weapons systems mechanic.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the record shows that the Veteran currently has tinnitus, as noted throughout the record.  See e.g. November 2009 VA examination report.  Hickson element (1) is accordingly met.

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  He contends that he was exposed to acoustic trauma while working the flight line.  While the separation examination is negative for complaints of tinnitus, the Board notes that the Veteran is competent to give evidence about what he experienced, and acoustic trauma and tinnitus are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, the Veteran was given a hearing test in March 1966 for a Hearing Conservation Data worksheet, which indicated that the Veteran worked on the flight line and was exposed to noise from F-102 equipment.  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and Hickson element (2) is satisfied. 

Regarding element (3), medical nexus, the question presented, is whether there is a relationship between the Veteran's current tinnitus and his military service. 

The Veteran was afforded a VA audiological examination in November 2009.  The examiner noted that the Veteran was exhibiting extreme aphasia symptoms after a left hemisphere cerebral accident.  The examiner noted that the Veteran was unable to relay any incident of onset of tinnitus or if his tinnitus is continuous or intermittent.  The examiner also noted that the Veteran's wife stated that the Veteran complained of tinnitus in the past, but she herself was uncertain as to details.  The examiner ultimately opined that he could not resolve the matter of the Veteran's bilateral tinnitus without resorting to mere speculation due to the inability of the Veteran to relay information on its onset.  

While the Veteran was not able to articulate the onset of his tinnitus orally during his exam due to his aphasia, he has written in multiple statements including in October 2009, that he has had tinnitus since service.  The Board notes that in-service noise exposure has been conceded.  Furthermore, as to the Veteran's statement that he has had tinnitus since service, as a layperson, he is competent to report on the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.  Given that the VA examiner did not provide a negative nexus opinion, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.

ORDER

Service connection for tinnitus is granted.  

____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


